Citation Nr: 0433735	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  02-13 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
asthma.  

4.  Entitlement to service connection for lymphoma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active service from February 1946 to May 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  The RO denied service connection for these 
issues without regard to a prior final rating decision in May 
1998.  

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim 
(entitlement to service connection) and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  If the Board were to 
adjudicate the claim on the merits without resolving the new 
and material evidence issue, its actions would violate its 
statutory mandate set forth in 38 U.S.C.A. §§ 7104(b) and 
5108.  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in this regard is irrelevant.  Id.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).

The issues of service connection for a back disorder, a right 
knee disorder, asthma and a lymphoma are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a May 1998 rating decision, the RO denied service 
connection for a back disorder and a right knee disorder.  
The RO notified the veteran of this decision and his 
procedural and appellate rights by letter dated June 8, 1998; 
he did not appeal and that decision became final.  

2.  In a May 1998 rating decision, the RO denied service 
connection for asthma.  The veteran filed a notice of 
disagreement in February 1999 and the RO issued a statement 
of the case in March 1999.  The veteran did not file a 
substantive appeal The RO notified him in December 1999 that 
he failed to perfect his appeal.  

3.  Evidence submitted since the May 1998 rating decision is 
new and it bears directly and substantially upon the issues 
at hand, and in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The May 1998 decision denying service connection for a 
back disorder, a right knee disorder, and asthma is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2004).

2.  Evidence received since the May 1998 rating decision 
denying service connection for a back disorder and a right 
knee disorder is new and material, and the claim for these 
benefits is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001); 38 C.F.R. §§ 20.1103, 20.1105 
(2004).  

3.  Evidence received since the May 1998 rating decision 
denying service connection for asthma is new and material, 
and the claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001); 
38 C.F.R. §§ 20.1103, 20.1105 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction 
decision notified the veteran of the information and evidence 
not of record that is necessary to substantiate the claim in 
April 2001.  The agency of original jurisdiction issued the 
notification letter subsequent to the initial adverse 
determination in April 2000.  

Here, the RO, in an April 2001 letter, did provide the 
veteran with VCAA notice subsequent to the 2000 decision from 
which this appeal arose.  This letter notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
his claim so that VA could help by getting that evidence.  It 
is the Board's conclusion that the claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The RO initially denied the claim on appeal in 
2000, prior to the enactment of the VCAA.  The veteran was 
not provided VCAA notice until April 2001.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  There is no 
indication that the disposition of his claim would not have 
been different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

In view of the decision and remand below, further discussion 
of the duty to assist is unnecessary in this case.  

New and Material Evidence

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In a May 1998 rating decision, the RO denied service 
connection for a back disorder and a right knee disorder.  

The veteran contended that he had incurred a back disorder 
from heavy lifting during active service.  He also contended 
that he developed a right knee disorder from "duck walking" 
as part of his training during active service.  The RO 
determined that the service medical records dated between 
1946 and 1967 were negative diagnosis or treatment of a back 
disorder or a right knee disorder.  The RO also determined 
that the post-service evidence did not show the development 
of right knee arthritis during the initial post-service year.  
The RO determined that the evidence showed the veteran's 
conditions were due to post-service injuries sustained in 
1992 during civilian employment.  The RO concluded that there 
was no medical nexus between the claimed in-service injuries 
and the post-service disabilities.  

The RO notified the veteran of this decision by letter dated 
June 8, 1998; he did not appeal and that decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2004).  

In the May 1998 rating decision, the RO also denied service 
connection for asthma.  The veteran contended that he had 
developed asthma during active service as a result of 
exposure to asbestos while performing his duties during 
active service.  The RO determined that the veteran had 
occupational exposure to asbestos from 1946 to 1955 while 
performing several different duties.  However, the RO 
concluded that the post-service medical evidence did not show 
a diagnosis of asbestosis.  The RO noted that asthma is not a 
disease associated with asbestos exposure.  The RO also noted 
that the veteran was diagnosed with asthma during the 
November 1997 VA examination but there was no evidence 
relating the disease to active service.  

The RO notified the veteran of this decision by letter dated 
June 8, 1998.  The veteran filed a notice of disagreement in 
February 1999 and the RO issued a statement of the case in 
March 1999.  The veteran did not file a substantive appeal.  
The RO notified him in December 1999 that he failed to 
perfect his appeal.  Consequently, that decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2004).  

The veteran filed an application to reopen his claims for 
service connection.  He contends that he originally injured 
his back and his right knee during active service.  He also 
contends that his asthma began during active service.  

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1105 (2004).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
2002).

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2004).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Here, it appears that the RO has reopened this claims and the 
Board agrees.  

The evidence added to the record since the May 1998 rating 
decision includes numerous private medical treatment records 
and opinions.  

A July 2002 private clinical summary includes a history that 
the veteran began having recurrent low back pain since 1965 
when he was on active duty.  It also includes a history that 
the veteran began having knee pain several years later.  
Based on the physical examination and several diagnostic 
studies, the examiner diagnosed the veteran with degenerative 
disc disease of the lumbar spine and degenerative 
osteoarthropathy of the knees.  The evidence includes an 
October 2002 medical certificate from the veteran's treating 
physician.  The examiner noted that the veteran had 
osteoarthritis of the right knee.  The examiner stated that, 
based on his records, the veteran's right knee problem began 
in September 1954 when he had a history of trauma.  Finally, 
there is a September 2002 medical certificate from the same 
treating physician.  The physician stated that the veteran 
has bronchial asthma.  The physician stated that, based on 
the veteran's service medical records, this condition began 
during active service in 1952.  

This evidence is new because it was not previously of record 
at the time of the May 1998 rating decision.  The July 2002 
clinical summary and the October 2002 medical certificate are 
also material because the physicians indicate a potential 
relationship between the veteran's current low back and right 
knee disorders to an injury during active service.  The 
September 2002 medical certificate is also material because 
it contains a medical opinion that the veteran's asthma began 
during active service.  This evidence bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The credibility of 
the evidence is presumed in determining whether new and 
material evidence has been submitted.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The Board concludes that the evidence received since the May 
1998 rating decision is new and material, and the claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001); 38 C.F.R. §§ 20.1103, 
20.1105 (2004).  


ORDER

New and material evidence having been received, the claim for 
service connection for a back disorder and a right knee 
disorder is reopened; the appeal with regard to this issue is 
granted to this extent only.  

New and material evidence having been received, the claim for 
service connection for asthma is reopened; the appeal with 
regard to this issue is granted to this extent only.  


REMAND

Based on the veteran's numerous statements it appears there 
may exist additional medical evidence pertaining to his low 
back, right knee, lipoma, and asthma condition that has not 
been obtained.  The veteran also has not been provided a VA 
medical examination in connection with his claims for service 
connection.  

The VA's duty to assist the veteran includes obtaining 
relevant medical records and a medical examination and/or 
opinion where the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).

In a May 2002 rating decision, the RO reduced the disability 
rating for his service-connected prostate cancer from 100 
percent to 20 percent, effective August 1, 2002.  In July 
2002, the veteran filed a notice of disagreement.  Although 
the Decision Review Officer increased the disability rating 
to 40 percent in a July 2003 decision, this is not a full 
grant and the veteran has not provided a written statement 
that he satisfied with the decision.  When a notice of 
disagreement is timely filed, the RO must reexamine the claim 
and determine if additional review or development is 
warranted.  If no preliminary action is required, or when it 
is completed, the RO must prepare a statement of the case 
pursuant to 38 C.F.R. § 19.29, unless the matter is resolved 
by granting the benefits sought on appeal or the notice of 
disagreement is withdrawn by the appellant or his or her 
representative.  38 C.F.R. § 19.26 (2004) (emphasis added).  
Here, a statement of the case addressing this issue is not of 
record.  Since a notice of disagreement has been submitted 
with respect to this issue, a statement of the case should be 
issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Under these circumstances, the case is REMANDED for the 
following actions:

1.  The VBA AMC should provide the 
veteran notice of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  Request that he provide any 
evidence in his possession that pertains 
to the claims as explicitly required by 
38 C.F.R. § 3.159(b).  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of this notification must be 
incorporated into the claims file.

2.  Request veteran to identify the 
names, addresses, and dates of treatment 
for all medical care providers, VA and 
non-VA, inpatient and outpatient, who 
possess records referable to treatment of 
his back, right knee, asthma and 
lymphoma.  After obtaining any necessary 
authorization, the VBA AMC should obtain 
these records.  If any of the identified 
records cannot be obtained, the veteran 
should be notified of such and the 
efforts used in requesting these records.  

3.  After completion of # 1-2, the 
veteran should be scheduled for a VA 
examination to determine the nature and 
severity of his current back disorder and 
right knee disorder.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior the examination.  

The medical examiner should state the 
correct diagnosis for the veteran's 
current back disorder and right knee 
disorder.  Based on the examination and 
review of the evidence, the examiner 
should express an opinion as to the 
etiology of any current back disorder and 
right knee disorder.  Any medical 
findings and opinions expressed by the 
medical examiner should be accompanied by 
a complete rationale.  

4.  After completion of # 1-2, the 
veteran should be scheduled for a VA 
examination to determine the nature and 
severity of his asthma and lymphoma.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior the 
examination.  

The medical examiner should state whether 
or not the veteran has asthma.  If so, 
then based on the examination and review 
of the evidence, the examiner should 
express an opinion as to the etiology the 
veteran's asthma.  Any medical findings 
and opinions expressed by the medical 
examiner should be accompanied by a 
complete rationale.  

The medical examiner should also state 
whether or not the veteran has lymphoma.  
If so, then based on the examination and 
review of the evidence, the examiner 
should express an opinion as to the 
etiology the lymphoma.  Any medical 
findings and opinions expressed by the 
medical examiner should be accompanied by 
a complete rationale.  

5.  The VBA AMC must issue the veteran a 
statement of the case on the issue of 
reduction of the disability rating for 
his service-connected prostate cancer 
from 100 percent to 20 percent, effective 
August 1, 2002, and increase to 40 
percent, effective August 28, 2002.  The 
VBA AMC should advise the veteran of the 
need to timely file a substantive appeal 
to perfect appellate review.  

6.  Should this veteran file a timely 
substantive appeal the VBA AMC will 
readjudicate the issue based on the 
evidence already of record and any other 
development that is deemed appropriate in 
accordance with the duty to assist under 
the provisions of the VCAA.  Should the 
claimed benefit be denied, the VBA AMC 
will issue a supplemental statement of 
the case and the case returned to the 
Board.  

7.  The issues of service connection for 
a back disorder, right knee disorder, 
asthma and lymphoma should then be 
readjudicated.  If the requested benefits 
are not granted to the veteran's 
satisfaction, a supplemental statement of 
the case (SSOC) should be furnished.  The 
SSOC must contain notice of all 
applicable criteria pertinent to the 
veteran's claim, which has not been 
previously provided in the statement of 
the case.  A reasonable period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



